Conviction is for drunken driving of an automobile on a public highway, punishment assessed at sixty days' confinement in jail and a fine of $300.00 and appellant was prohibited from driving a car upon the highways of the State for twelve months.
The statement of facts and transcript were filed in this court on the 30th day of January, 1937, and the case set down for submission on the 14th day of April, 1937. The transcript contains no notice of appeal. On April 13th, the day before submission, appellant's counsel filed a request for postponement, averring that notice of appeal was given and a docket entry thereof made, but that the order was not carried forward into the court minutes. It is further stated that the next regular term of the trial court does not convene until the first Monday in September, 1937, and we are requested to postpone this case until after said date in order to give opportunity to have notice of appeal entered on the minutes.
Art. 827, C. C. P., provides as follows:
"* * * If notice of appeal is given at the term at which the conviction is had and the same is not entered of record, then by making proof of the fact, the judge of the court trying the cause shall order the same entered of record either in term time or vacation by entering in the minutes of his court an order to that effect. Said entry when so made shall bear date as of date when notice of appeal was actually given in open court."
In view of the fact that no showing is made of an effort *Page 128 
to have the record perfected in vacation, we are not inclined to delay this case until the next term of our court.
The appeal will be dismissed and it is so ordered.
                         ON THE MERITS.